OFFICE   OF THE ATTORNEY         GENERAL    OF TEXAS
                                AUSTIN




Ron. ISa xoDanie1
Oounty Attornq
Kmllt4 0ouRty
Kiiohita Irlla, Texas




                                                II the above stated
puostlon
                                                   0r the Penal Code
reads    68
                                         imaon of any money
                                          h intent to defraud
                                           any ahsak, draft or
                                    erson, iirm or oorpora-
                                    h whoa ruoh person &ring
                                     draft or order ha8 not
                          the &ng        or dratig    said oheok,
                            or at the time    when in the ordi-
                         ‘business     auoh obeok, draft or
                      be prsrented      to thr &awe6 for py-
                      im      nyrar  t0 p3~ S(UII~, aa    110 g00a
                      11~0 that ruoh 0h4ak,        artbit  or order
        211 br paid; pro+tded, 'that ii aaid oheak,
        drafi, O;r order ir oot paid on preaeatation          the
        retum st same r&all. ba airsa iaair evldenor Oi
        the tr~pmkk+       intent   OS raid person drawing 01
        giving  said oheokl and providsd tither,   that
        if suoh shsok, draft or order is not paid within
        fifteen  day8 after the 8ame 18 rarnea    unp6ia.
        it shall be prima faoir evlaenoe that no good
        reason existed for belirvlng   that raid ohsofy
        draft or order would be paid, and it shall al80
        be prima Saola lvidenoe o? intent to dMrtkud
        and knowledgs of insufflolsnt   fund8 with the
        dram.. a
              SeOtiOnS     7 6IIa   a   Of   i&WW   Bill      x0. 190, Ad8     Oi
ths rortpslrth           Lsglrlatur~,        maa8   as     folloust
             saot1on I,-   "'aeotlon 4 of Artio1e lQ44 of
        tha  Psnal Coda of ths State of Tera8 U reriaed
        l,n 1925 be, and the same ia Cereby rcpsalrd."
             s0otion    a*-    *Xi an7 seotion,      suberotion,
        alauso, phrase ot thie Aot ia for an7 reamon
        hsld to bs unconstitutional           and inralid,    suoh
        deolsloa     shall not aifoet      the ralldity    of the
        remaining     portion8    of thir Aot.     The Legirlaturr
        herebr deolares       that it wuld have psssd          thi8
        hot in raoh seotion,         subseotioa,    olauss, phrase
        or ssatenos thereof        lrrsspsotlrs     OS the iaot
        that on8 or more of thr ssotion.8,           subssotioa8,
        slauera,     p&rams or sentenos8 be drolared moon-
        Stltutioonl.~
              Artlale     14 of Vernon's        Penal Codr reads        as Sol-
lows;
            *Phr repeal o? a law whers the rspsallag
        statute substitute8 no othsr penalty till   exempt
        from punishmat all persons ~30 may havr violat-
        ld such ropealod law unless it be otherwisr do-
        olarrd    in the rrpoaling           StatdO."

            As a rule, no OQOoan be punished for an offense
        by rlrtuo of a law 3.n ioroo as to the OfhUSSO in
lx o sp t
question at the tins oi the trial    of the oifender.
      mgER7& STATI, aa TexM 8881
          .     ,, ~01. ia, pa 84s.
              Artlolo     14, Penal Codo, supra,             provider   that
                                                                         711


Hon. Had YoBaniel,    page 2

upon rrpeal of a law, if the repealing       statute substic
tutes no other penalty     this exempt8 from Bunlsluaen~ all
persons who may have violated      such rapeale    law, yless
it be otherwise 4oOlare4 in the repealing        ltatutvb    An
examination of Rouse Bill 2a. 190, lots of the I&r*-
sixth Legislature,   reveala that rub4lv1slon      4 of Artlele
1544 of tha Per.al Codo ~6s expressly      raBeale4‘aad    that
said repealing   aot subatitutar    no penalties   an4 makes no
provlsioa  for the further proaeeution      or puniahmant ot
those Rerson8 whose oasen had not bssn finally         di8possd
of at tha time of the passage of Eou39 Bill Ho, 190, Aatr
or the BortT-sixth   Legirlature,    either upon the dookatr
OS the Oourt OS Criminal Appeal.8 or those ot any trla
oourts of this Stat0 wherein the aoawed stands oharae4
with the violation   of sutwll,?l8ion 4, Actlole     1544 or the
Penal Coda.
        ,The aase# of
    WALLt. STATE, 1.8 Texas 889;
    CHULIIT v. STATE, 7 Crininsl   Report8 871
    lWXA3 v. STATE, S Criminal Re;orts 119i
    MOONTUOSfZ2T1. STATI!,8 Criminal Report8 618,
and numerous other   aase8, whloh we do not dean neoeasary
to olta hare, holda In efisot     that pending proseoutlon8
based upon a repealed statute abate md xi11 be dismisr-
ad where the repealing    statute oontains a0 saving olausa
This 1s true, for example, whore the repealing       Statat
takes rfreot after the oonviotion      of tha offender,     but be-
fore the judgment against hin beoonies final,      and where it
takes effeot  Bending an appeal from a judgmnt oi oonvio-
tion, or pending a motion for rehearing la the appellate
oourt,   But a person oonvioted under a raReale         statute
is not disoharged where the repealing      sthtuta door not
take effeot  until after a ilnal     judgment oi OonrIotIon.
          Violations    a? a law w?Ioh is thrrealtar          repealed
may be punished oaly where ruoh Is thr deolared              lsgisla-
tive intention.      Ser the oases of

      ;R&PLg.      STATi%,7 Criminal          Report8 871
         .    ,,   ~01.   ia;   0. 84s.
          IS above stated       E:ouse Bill     20.   190, Aota oi the
                                                                         712



Bon. Pod MoD6nlr1, page 4

tortprirth    LOgirlaturr;   rpesifioally   repeal86 rubdirl;
aloa 4 of ArLrblale 1846 of the Penal CodO, and mker a0
proririon  for the further pro8reu~lon      or puai8hmsa~'of
t&OS@ p@WiOn8   who86 O&De8had no6 beea iiMll7       dilspo88d
ot at the time   of the rfieative     data of Hous. Bill Ho.
190, IUp&      See the O&0*8 Of

     MUDOWSY’. STATL, 8S 5.1. 8d      4Slt
     CRXTTIliY. STATE, 98 8-W. I 26 1 llubl;
          xll Yieu or the r o r e g o 5q
                                      lthoritlcr   YOU -a re-
8peetf~l4    adYi8ed $hat it 18 the OpinfOn Of thi8 d8prt-
nent that any perSon Who ha8 Odtte6         any of the 4Ot8 or
OitUW38 8et OUt in subdirtrfon      4 Oi Arti     x5146 Of th.
Pen41 Cod. @Or      to the O?i*OtiYO &It9 Of BOU88 Bill #O.
190, Ao?ir of the Fartr-8ixth   Lagiolatur., oannot now ba
Qroreoute6.

              hY8tiag   that the abbot. full7     UpllVfOPSyour in-
quiry,      we remain
                                             Yourr very   truQ

                                       ATTCRMIY OEI131uLOT,TEUS

                                        -.
                                                     Ar8*llwllliam8
AW:ob                                                       Ae8f8taIIt